Title: Thomas Jefferson to Martin Dawson, 22 October 1815, with Jesse Abell’s Receipt, 23 October 1815
From: Jefferson, Thomas,Abell, Jesse
To: Dawson, Martin


          
            
              Dear Sir
               Monticello Oct. 22. 15.
            
            I have bought a mule of the bearer mr Jesse Abell for eighty Dollars, and not having the money by me, I ask the favor of you to pay it for me, and it shall be repaid in cash in the course of the week, or by an order on Gibson & Jefferson at your choice which will oblige your humble servant
            
              Th: Jefferson
            
          
          
            P.S. should mr Dawson be from home I ask the same favor of mr Watson, and will call on him in a day or two & replace the money
            
              Th:J. 
            
          
          
             Milton October 23rd 1815 Recieved of Watson & Dawson eighty dollars in full of for above mule
            
              Jesse Abell
              TesteJames Wood
            
          
         